Citation Nr: 1204094	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  06-13 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1982 to April 1983 and from February 2003 to March 2004.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision by the Department of Veterans Affairs (VA) Philadelphia, Pennsylvania Regional Office (RO).  During the pendency of this appeal, the Veteran moved to Tennessee, and the Nashville RO has assumed jurisdiction.  

The Veteran appeared and testified at a Videoconference hearing held before the undersigned Veterans Law Judge in April 2010.  A transcript of the hearing has been associated with the claims folder.  

This case was previously before the Board in June 2010.  At that time, in addition to the issue above, the Board also considered whether the Veteran was entitled to service connection for his posttraumatic stress disorder.  As the Board determined that service connection was warranted, that issue is no longer before the Board.  

With respect to the remaining issue, the Board remanded the Veteran's claim in order that he could undergo a new VA examination.  Such an examination was performed in February 2011, and the case has now returned to the Board.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

Further, in the Board's June 2010 decision, it referred the issue of entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  A review of the Veteran's claims folder reveals that the RO subsequently awarded service connection for residuals of traumatic brain injury, and the Veteran is now in receipt of a 100 percent schedular rating.  Accordingly, this appeal will be limited to the issue above without further consideration of entitlement to a TDIU.  


FINDING OF FACT

Over the course of the Veteran's four VA examinations, the results of an authorized audiological evaluation performed in June 2007 show the most profound hearing loss; the average puretone threshold in decibels in this evaluation was 45 in the right ear and 44 in the left.  Speech recognition scores using the Maryland CNC word lists were 88 percent in the right ear and 84 percent in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has met its duty to notify for this claim.  Service connection for this issue was granted in a July 2005 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his private medical treatment.  The Veteran was afforded a VA compensation and pension examination germane to his claim on appeal.  

As noted above, the Board remanded the Veteran's claim in June 2010.  Specifically, the Board asked that the Veteran undergo a new VA examination to determine the current severity of his service-connected disability.  

A review of the Veteran's claims folder reveals that the Veteran underwent a VA audio examination in February 2011, and the results of that examination are discussed below.  The Board thus finds there was substantial compliance with its June 2010 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The record shows the Veteran first sought service connection for his bilateral hearing loss in March 2005.  He underwent a VA examination in April 2005, and in July 2005, the RO granted his claim and assigned a noncompensable rating.  The Veteran filed a timely Notice of Disagreement, and in April 2006, the RO issued a Statement of the Case.  The Veteran filed a timely Substantive Appeal.  He underwent a VA examination in June 2006, and the RO issued a Supplemental Statement of the Case in October 2006.  He underwent another VA examination in June 2007, and three Supplemental Statements of the Case followed.

The Veteran then testified in an April 2010 Videoconference hearing.  Based on his testimony from this hearing, the Board remanded the Veteran's claim in June 2010.  The Veteran underwent a VA examination in February 2011, and a Supplemental Statement of the Case was issued in May 2011.  The case has now returned to the Board.  

Claims for increased ratings for hearing loss are governed by a schedule outlined in 38 C.F.R. § 4.85.  The Board undertakes a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests in conjunction with the results of the puretone audiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  The appropriate rating is then determined by finding the intersection point for the two Roman numeral designations using Table VII.  

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 provides:

(a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, the Veteran seeks a compensable rating for his hearing loss.  For the reasons that follow, his claim shall be denied. 

The Veteran has undergone four VA examinations over the course of his appeal.  First, at an April 2005 VA examination, audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
40
50
55
41.25
LEFT
15
55
50
55
43.75

The average puretone threshold in the right ear was thus 41 (41.25), and the average threshold in the left was 44 (43.75).  Speech recognition ability of 96 percent in both the right and left ears was recorded.  

At a June 2006 VA examination, audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
40
50
50
40
LEFT
15
55
50
50
42.5

The average puretone threshold in the right ear was thus 40, and the average threshold in the left was 43 (42.5).  Speech recognition ability of 96 percent in both the right and left ears was recorded.   

At a June 2007 VA examination, audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
45
55
55
45
LEFT
15
55
55
50
43.75

The average puretone threshold in the right ear was thus 45, and the average threshold in the left was 44 (43.75).  Speech recognition ability of 88 percent in the right ear and 84 percent in the left was recorded.   

Most recently, at a February 2011 VA examination, audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
55
65
60
51.25
LEFT
20
55
60
55
47.5

The average puretone threshold in the right ear was thus 51 (51.25), and the average threshold in the left was 48 (47.5).  Speech recognition ability of 94 percent in both the right and left ears was recorded.   

The only other relevant information regarding the Veteran's hearing loss comes from a January 2009 VA audiology consult.  In that consult, the Veteran was diagnosed as suffering from moderate sloping to moderately severe sensorineural hearing loss from 2000-8000 Hertz bilaterally.  Speech recognition scores were reported as "good," with the Veteran having a score of 92 percent for the right ear and 88 percent for his left.  The audiologist reported that the Veteran's hearing thresholds remained stable.   

The results of the June 2007 VA examination show the most profound level of hearing loss, as this test has the lowest speech recognition scores.  Under Table VI contained in Diagnostic Code 6100, both the right ear and left ear average pure tone thresholds and speech recognition scores correspond to Level II.  The intersection point for these Levels under Table VII corresponds with the noncompensable rating that has been assigned.  None of the other examinations would result in a compensable rating if analyzed using these Tables, as the Veteran's hearing loss corresponds to either Level I or Level II, never higher.  

As the Veteran's hearing loss disability has remained consistent over the appeals period, that is at no time during the course of the Veteran's appeal has medical evidence shown that the Veteran's bilateral hearing loss is of such severity as to warrant a compensable rating, staged ratings are not at issue.  

Further, in evaluating the Veteran's bilateral hearing loss, the Board notes that his hearing loss is not exceptional as defined by the applicable regulation.  No examination revealed that the Veteran had hearing loss of 55 decibels or more at each of the four frequencies.  The Veteran also does not have hearing loss of 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  His hearing loss is thus not considered to be an exceptional case.  38 C.F.R. § 4.86.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  As such, the applicable rating criteria are considered to be adequate to evaluate the Veteran's disability.  The Diagnostic Code includes the specific manifestations of the Veteran's bilateral hearing loss.  Thus, the first Thun criterion is thus satisfied, and the Board's inquiry ends here.  


ORDER

A compensable initial rating for bilateral hearing loss is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


